Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance:
Applicant in his remarks argues that “Claim 1 has been amended to recite that the process of making a nanoemulsion comprises adding the C8 to Cl 8 fatty acid component of a(ii) to the oil of (a)(i) wherein the oil of (a)(i) comprises an internal phase comprising 55 to 75% by wt. of total nanoemulsion composition of oils selected from the group consisting of triglyceride, petrolatum, and mixtures thereof. Ikeda discloses that the oil may range from 1 to 50% by weight, preferably 5 to 40% by weight, preferably 10 to 30% by weight”.  The arguments are considered to be persuasive.  The prior art does not teach an internal phase comprising 55-75% by wt of the total nanoemulsion.  The prior art also does not teach the order of adding the C8 to C18 fatty acid component of (a)(ii) to the oil of (a)(i) and the specific temperature range for heating the aqueous phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZOHREH A FAY/Primary Examiner, Art Unit 1617